       Case 2:20-cv-00038-SMJ          ECF No. 38     filed 08/13/20    PageID.521 Page 1 of 1

                                                                                      FILED IN THE
                                                                                  U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF WASHINGTON

1
                                                                             Aug 13, 2020
                                                                                 SEAN F. MCAVOY, CLERK
2

3                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
4
     WASHINGTON STATE                                 No. 2:20-cv-00038-SMJ
5    UNIVERSITY,

6                                   Plaintiff,        ORDER ADOPTING STIPULATED
                    v.                                PROTECTIVE ORDER
7
     PRO ORCHARD MANAGEMENT
8    LLC, a Washington limited liability
     company; and APPLE KING LLC,
9    a Washington limited liability company,

10                                  Defendants.

11          Pursuant to Federal Rule of Civil Procedure 26(c) and the stipulation of the

12   parties,     the    parties’   stipulated    protective   order,    ECF      No.       36-1,        is

13   ACKNOWLEDGED, APPROVED, and INCORPORATED in this Order by

14   reference.

15          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

16   provide copies to all counsel.

17          DATED this 13th day of August 2020.

18                          _________________________
                            SALVADOR MENDOZA, JR.
19                          United States District Judge

20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER – 1
